Citation Nr: 1228928	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-12 386	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for scoliosis of the thoracolumbar spine, evaluated as noncompensably disabling from April 1, 2008 to April 24, 2012, and as 10 percent disabling from April 25, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from August 1984 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina granted service connection for scoliosis of the thoracolumbar spine and assigned an initial noncompensable disability rating, effective from April 1, 2008.  In a June 2012 rating decision, the RO in Roanoke, Virginia granted an initial compensable rating of 10 percent, for scoliosis of the Veteran's thoracolumbar spine from April 25, 2012.  Jurisdiction of the Veteran's appeal remains with the Roanoke RO.  

As the appeal of the Veteran's increased rating claim for the scoliosis of his thoracolumbar spine emanates from his disagreement with the initial rating assigned following the grant of service connection, the Board has characterized the issue as one for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

FINDINGS OF FACT

1.  From April 1, 2008 to April 24, 2012, the scoliosis of the Veteran's thoracolumbar spine was manifested by complaints of occasional pain but not by forward flexion of the thoracolumbar spine limited to 85 degrees or less; combined range of motion of the thoracolumbar spine 235 degrees or less; muscle spasm, guarding, or localized tenderness; vertebral body fracture with loss of 50 percent or more of the height; ankylosis; incapacitating episodes; or associated neurologic abnormalities.

2.  Since April 25, 2012, the scoliosis of the Veteran's thoracolumbar spine has been manifested by complaints of pain, occasional flare-ups, as well as muscle spasm and guarding.  However, an abnormal gait or abnormal spinal contour, limitation of motion, ankylosis and associated objective neurologic abnormalities for which separate ratings may be granted have not been demonstrated.
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for scoliosis of the thoracolumbar spine were not met from April 1, 2008 to April 24, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5239 (2011).

2.  The criteria for a rating in excess of 10 percent for scoliosis of the thoracolumbar spine have not been met for the period from April 25, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5239 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the claim for a higher disability rating for the Veteran's service-connected thoracolumbar spine disorder s is a "downstream" issue in that the claim arises from a grant of service connection.  In the present appeal, the Veteran participated in the Benefits Delivery at Discharge program (BDD) and filed her claim in December 2007, prior to her discharge from service.  As part of the BDD program, she was provided with the information and evidence necessary to substantiate her claim for service connection.  Specifically, the Veteran was provided notice via the BDD program that advised her of the evidence necessary to substantiate her claim for service connection and of her and VA's respective obligations with regard to obtaining evidence.  She acknowledged the receipt of this notice in December 2007.  Importantly, however, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding VA's duty to assist, the Board notes that the RO obtained the Veteran's service treatment records and also secured pertinent examinations in furtherance of her claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  To the contrary, the Veteran, through her representative, stated in July 2012 that there is no outstanding evidence relevant to her claim.

Pertinent VA examinations/opinions with respect to the issue on appeal were obtained in January 2008, May 2008, and April 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board concludes that VA has met its duty to assist the Veteran in this appeal.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Here, therefore, the Board will evaluate the scoliosis of the Veteran's thoracolumbar spine as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that the rating for scoliosis of the thoracolumbar spine as staged by the RO is appropriate and that no higher ratings are warranted.

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Here, as noted in the background discussion below, the effects of pain on use and functional loss were taken into account in assessing the level of severity of the Veteran's service-connected spine disability.

In this case, the scoliosis of the Veteran's thoracolumbar spine was initially rated as noncompensably disabling from April 1, 2008 to April 24, 2012, and since April 25, 2012 it has been evaluated as 10 percent disabling, by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5239, which evaluates spondylolisthesis or segmental instability of the spine.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5239.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.
Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Relevant evidence of record in the current appeal consists of VA examinations conducted in January 2008, May 2008, and April 2012, as well as statements of the Veteran and a friend concerning her back disorder.  Report of the January 2008 VA examination reflects that the Veteran was found to have dextroscoliosis of the thoracic spine on radiological evaluation, which the examiner noted was asymptomatic at the time.  She was noted to have normal posture and gait, and physical examination of her spine and muscles was normal.  Neurological examination was also normal.  

At the May 2008 VA examination, the Veteran complained of intermittent back pain but stated that she had had no flare-ups in the previous year.  She reported that flare-ups were brought on by excessive yard work or other strenuous physical activity and were relieved with pain medication  and rest.  Physical examination revealed no abnormalities of the muscles, and no guarding or spasm was noted on evaluation.  The Veteran displayed no tenderness to palpation on examination, and she was found to have normal posture, gait, and muscle strength.  Neurological examination was also normal, including sensation and deep tendon reflexes.  No ankylosis was found.  On range-of-motion testing, the Veteran displayed a normal range of motion of flexion to 90 degrees, extension to 30 degrees, and bilateral flexion and rotation to 30 degrees, all without pain on motion or any loss of function due to repetitive motion.  Radiological examination confirmed scoliosis of the thoracolumbar spine.  The examiner noted that the Veteran was employed and found her spinal disorder to have no significant effects on her ability to continue working.

Report of the examination conducted on April 25, 2012, reflects that the Veteran complained of flare-ups two to three times per year requiring trips to the emergency room for shots of pain medication.  On range-of-motion testing, the Veteran displayed a normal range of motion of flexion to 90 degrees, extension to 30 degrees, and bilateral flexion and rotation to 30 degrees, all without pain on motion or any loss of function due to repetitive motion.  The examiner specifically found the Veteran to have no functional loss or functional impairment of her thoracolumbar spine, including on repetitive motion.  Physical examination found the Veteran to have pain to palpation to the joints and soft tissue of her thoracolumbar spine, as well as guarding and muscle spasm that did not result in abnormal gait or contour.  No muscle atrophy or neurological abnormality was noted, and the examiner found no ankylosis of the spine. Straight-leg raising was normal, and no complaints or evidence of radiculopathy were noted.  The examiner specifically found the Veteran not to have intervertebral disc syndrome (IVDS).  Diagnostic testing showed no arthritis or vertebral fracture, although the examiner found the Veteran to have dextroscoliosis of the thoracic spine.  The examiner found that the Veteran's spine disorder affected her ability to work by causing subjective complaints of pain on bending and prolonged ambulation.

The Veteran has also submitted written statements in support of her claim for increase.  In her July 2008 notice of disagreement, the Veteran stated that she believed she deserved a higher rating for her back disorder due to pain in her back following strenuous activity and her belief that the pain would increase as she aged.  In addition, a co-worker submitted a statement in September 2008 in which she stated that she had heard the Veteran complain about back pain and knew her to use a back support in her chair at work.

Based on a review of the evidence, the Board finds that, for the period from April 1, 2008 to April 24, 2012, an initial compensable rating for the service-connected scoliosis of the thoracolumbar spine is not warranted.  The Board finds that, during this portion of the appeal period, the scoliosis of the Veteran's thoracolumbar spine was not manifested by forward flexion of the thoracolumbar spine of 85 degrees or less, combined range of motion of the thoracolumbar spine of 235 degrees or less, muscle spasm, guarding, localized tenderness, or ankylosis.  Although the Veteran had subjective complaints of occasional pain, her range of motion was found to be normal throughout, with no complaints of pain or additional limitations on repetitive-motion testing.  The Board has given specific consideration to the Veteran's reports of experiencing occasional pain on bending or strenuous activity.  However, the Veteran's testimony is too vague to apply correctly to the Ratings Formula, and no such results were found at the January 2008 or May 2008 VA examinations.  To the contrary, the January 2008 VA examiner found the Veteran's scoliosis of the thoracolumbar spine to be "asymptomatic."  On physical examination, the May 2008 VA examiner found the Veteran to display no limitation of motion, painful motion, muscle spasm, guarding, or localized tenderness.  Similarly, the Veteran did not have ankylosis.  The Board thus concludes that the criteria for an initial compensable rating from April 1, 2008 to April 24, 2012, are not met.

The Board further finds that, for the period from April 25, 2012, the Veteran has been found to have muscle spasm, guarding, and localized tenderness not resulting in abnormal gait or abnormal spinal contour, warranting no more than the 10 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that, at the April 25, 2012, VA examination, the Veteran was noted to have muscle spasm, guarding, and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  However, at that time, no pain on motion was noted, and the Veteran's range of motion of the thoracolumbar spine was found to be full, with no limitations or pain on repetitive motion testing.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  However, in this case, no pain on motion was noted, even during repetitive motion testing.  The Board thus concludes that the symptomatology displayed by the Veteran during her April 25, 2012, VA examination most closely approximates the level of disability considered by the 10 percent disability rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that, for the period from April 25, 2012, the Veteran has been shown to experience muscle spasm, guarding, and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  However, she has not displayed flexion of the thoracolumbar spine of 60 degrees or less at any time, even when considering pain or other functional loss, to warrant a 20 or 40 percent rating.  In addition, her muscle spasm, guarding, and tenderness has not been found to cause abnormal gait or abnormal spinal contour.  Similarly, the Board also notes that there is no evidence that the Veteran's scoliosis of the thoracolumbar spine has resulted in disability comparable to ankylosis to warrant a 50, or 100 percent disability rating.  The Board acknowledges that the Veteran has complained of painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's low back function is contemplated in the 10 percent rating currently assigned.  In sum, the Board concludes that the evidence of record shows that, for the period from April 25, 2012, an increased rating is not warranted for the Veteran's scoliosis of the thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2011).

The Board acknowledges that the Veteran has not been diagnosed with IVDS at any point during the appellate period. Therefore, a compensable rating from April 1, 2008 to April 24, 2012, or a rating in excess of 10 percent thereafter, based on incapacitating episodes of IVDS is not warranted.

The Board has also considered whether a separate rating is warranted for any associated neurologic abnormalities.  In this case, the evidence fails to show that at any time during the appeal period the Veteran experiences any neurological abnormalities related to her service-connected back disorder.  No such neurological disability has been found at any of her VA examinations.  To the contrary, both the May 2008 and April 2012 VA examiners found her to have no separate neurological disorder.  Further, the Veteran has not contended that she experiences any separate neurological problems.  Therefore, the Board finds that separate ratings for nerve involvement are not warranted.  The totality of the evidence fails to show any associated objective neurologic abnormalities for which separate ratings can be granted in any portion of the appeal period.

In reaching these conclusions, the Board notes that, aside from the Veteran's statement in her July 2008 notice of disagreement and a letter from her friend indicating her occasional complaints of back pain at work, there is no evidence, medical or lay, to supplement the January 2008, May 2008, and April 2012 VA examination reports.  This is so despite the Veteran having been informed through the BDD program of the information and evidence that was her responsibility to submit to substantiate her claim.  Thus, despite the Veteran's statement at her April 2012 VA examination that she experienced flare-ups requiring emergent medical treatment two to three times in the preceding year, there is simply no evidence of record to evaluate this contention.  To the contrary, the Veteran indicated in a July 2012 statement that there is no further evidence not of record that is relevant to her claim.  Thus, the Board has considered the Veteran's statements but must decide the case on the evidence of record.  This evidence establishes that, from April 1, 2008 to April 24, 2012, the service-connected scoliosis of the Veteran's thoracolumbar spine warranted no more than the noncompensable disability rating initially assigned.  From April 25, 2012, the evidence of record establishes that the Veteran's scoliosis of the thoracolumbar spine warrants no more than the 10 percent rating currently assigned.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record does not support the schedular criteria for the  next higher ratings for either portion of the appeal period.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the scoliosis of the Veteran's thoracolumbar spine has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the scoliosis of the Veteran's thoracolumbar spine has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The evidence does not indicate that the schedular rating criteria for scoliosis of the thoracolumbar spine fails to take adequately into account the Veteran's impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extra-schedular evaluation is not warranted.

The Board acknowledges that April 2012 VA examiner noted that the Veteran's spine disorder affected her ability to work.  In support of this notation, the examiner noted the Veteran's complaints of pain on bending and on prolonged ambulation.  In addition, in a September 2008 statement, a co-worker stated that she had observed the Veteran's complaints of back pain and was aware that she (the Veteran) used a back support in her chair at work.  However, the evidence of record does not show, nor has the Veteran asserted, that she is unemployable as a result of her service-connected back disability.  Indeed, the Veteran has been shown to be employed throughout the course of this appeal.  And, as discussed earlier in this decision, the staged ratings assigned to the Veteran's service-connected back disorder contemplate the occupational impairment that she experiences as a result of this disability.  Accordingly, the Board finds that the issue of entitlement to TDIU due to this service-connected disability has not been raised in connection with this increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a higher initial rating for scoliosis of the thoracolumbar spine, evaluated as noncompensably disabling from April 1, 2008 to April 24, 2012, and as 10 percent disabling from April 25, 2012, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


